DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Preliminary Amendment, filed 24 October 2018, the status of the claims is as follows:
Claims 1, 3, 5, 6, 8, and 12-16 are currently amended; and 
Claims 2, 4, 7, 9-11, and 17-19 are as originally filed.
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
	the limitation “which cover part continuously covers an upper side of the piezoelectric element and an upper side of the pair of conductive pads in their entirety as viewed from above” in lines 11-13 is a grammatical or typographical error, and should be amended to “wherein the cover part continuously covers an upper side of the piezoelectric element and an upper side of the pair of conductive pads in their entirety as viewed from above”.  Appropriate correction is required.
4.	Claim 6 is objected to because of the following informalities:  
	the limitation “the cover part provided across the pair of spacer members” in line 4 is a grammatical or typographical error, and should be amended to “the cover part is provided across the pair of spacer members”.  Appropriate correction is required.
5.	Claim 7 is objected to because of the following informalities:  
	the limitation “a silicone resin is filled in the area sandwiched by the spacer” in line 2 lacks proper antecedent basis, and should be amended to “a silicone resin is filled inan area sandwiched by the spacer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the spacer includes a cover part, at a position lower than its rim part of the spacer on a side opposite to the board” in lines 10-11.  It is not clear whether the phrase “its” refers to the spacer or the cover part.  Examiner suggests amending the limitation to “wherein the spacer includes a cover part and a rim part, wherein the cover part is at a position lower thanthe rim part
	Claims 2-8 are rejected due to their dependencies, either directly or indirectly, to base claim 1.  
As to claims 4 and 11, the phrase "is like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "is like"), thereby rendering the scope of the claim(s) unascertainable.  
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an elastic supporting means” in claim 16, and “the supporting means” in claims 17-19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
11.	Claims 1-8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office Action.
12.	Claims 9, 10, and 12-19 are allowed.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 1-8, Ravinet et al., U.S. Patent No. 4,607,145 A (“Ravinet”), which is the closest prior art reference, teaches the following:
A vibration waveform sensor (see “The present invention relates to electroacoustic transducers making it possible to convert an acoustic pressure into an electrical voltage.” in col. 1, ll. 7-9, and fig. 3), characterized by comprising:
a board (“double-faced printed circuit”) 41 (see “The capsule also has a metal spacer 40, the double-faced printed circuit 41 and the insulating casing 39.” in col. 4, ll. 35-37);
…
a piezoelectric element (“piezoelectric diaphragm”) 30 …; and
a conductive spacer (“metal spacer”) 40 formed, on the board 41, around the piezoelectric element 30 …, to a height greater than a mounted height of the piezoelectric element 30 (see “The capsule also has a metal spacer 40, the double-faced printed circuit 41 and the insulating casing 39.” in col. 4, ll. 35-37, and fig. 3);
wherein the spacer 40 includes a cover part (“wall”) 32, at a position lower than its rim part of the spacer on a side opposite to the board 41, which cover part 32 continuously covers an upper side of the piezoelectric element 30 … as viewed from above (see fig. 3).
Neither Ravinet nor the prior art of record teaches the following, in combination with all other limitations of the base claim:
a pair of conductive pads formed on the board;
a pair of external conductors respectively led out from the pair of conductive pads;
a piezoelectric element having a piezoelectric body and a pair of terminal electrodes formed on the piezoelectric body, where the pair of terminal electrodes are respectively connected to the pair of conductive pads and mounted on the board; and …

As to Claims 9-19, Ravinet teaches the following:
A vibration waveform sensor (see “The present invention relates to electroacoustic transducers making it possible to convert an acoustic pressure into an electrical voltage.” in col. 1, ll. 7-9, and fig. 3), characterized by comprising:
a board (“double-faced printed circuit”) 41 (see “The capsule also has a metal spacer 40, the double-faced printed circuit 41 and the insulating casing 39.” in col. 4, ll. 35-37);
…
a piezoelectric element (“piezoelectric diaphragm”) 30 …; 
a spacer (“metal spacer”) 40 formed, on the board 41, around the piezoelectric element 30 …, to a height greater than a mounted height of the piezoelectric element 30;
an insulating resin (“insulating casing”) 39 formed on the board 41 in a manner covering the piezoelectric element 30 …; and
…
Neither Ravinet nor the prior art of record teaches the following, in combination with all other limitations of the base claim:
a pair of conductive pads formed on the board;
a pair of external conductors respectively led out from the pair of conductive pads;
a piezoelectric element having a piezoelectric body and a pair of terminal electrodes formed on the piezoelectric body, where the pair of terminal electrodes are respectively connected to the pair of conductive pads and mounted on the board;
… and
a conductive layer formed in a manner covering the insulating resin.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        01/13/2022